Case 2:85-cv-04544-DMG-AGR Document 1109-2 Filed 04/09/21 Page 1 of 8 Page ID
                                #:43030




                      Exhibit B
   Declaration of Melissa Adamson
     Case 2:85-cv-04544-DMG-AGR Document 1109-2 Filed 04/09/21 Page 2 of 8 Page ID
                                     #:43031



 1                                 DECLARATION OF MELISSA ADAMSON
 2
 3    I, Melissa Adamson, declare as follows:
 4
 5     1.   This declaration is based on my personal knowledge, except as to those matters
 6     based on information and belief, which I believe to be true. If called to testify in this
 7     case, I would testify competently about these facts.
 8     2.   I am an attorney at the National Center for Youth Law (NCYL). I am counsel of
 9     record for Plaintiffs in the above-captioned case.
10     3.   I execute this declaration based on personal knowledge following a Flores
11     monitoring visit to the Kay Bailey Hutchinson Convention Center Emergency Intake
12     Site in Dallas, Texas, on March 29, 2021, and to the Midland Emergency Intake Site in
13     Midland, Texas, on March 30, 2021.
14
15    Kay Bailey Hutchinson Convention Center EIS
16     4.   The Flores monitoring visit at the Kay Bailey Hutchinson Conventer Center EIS
17     (“Convention Center”) was conducted by myself and my colleagues Leecia Welch and
18     Neha Desai. We were joined by two Spanish-language translators in person, and one
19     Spanish-language translator via video conference.
20     5.   On the morning that we arrived, we met with our point of contact at the entrance to
21     the facility area. Before entering the facility, our temperatures were checked and we
22     were provided with KN95 masks to wear throughout the day.
23     6.   Our point of contact led us on a tour of the Convention Center. During the tour, we
24     were taken throughout the facility, which was comprised of two large areas used for
25     eating and sleeping as well as smaller areas designated for medical services, logistics,
26     recreation, and showers/bathrooms.
27     7.   During our visit, there were approximately 2,270 children placed at the Convention
28     Center. All of the children were boys and between the ages of 13 and 17 years old. We

                                        Declaration of Melissa Adamson

                                                      1
     Case 2:85-cv-04544-DMG-AGR Document 1109-2 Filed 04/09/21 Page 3 of 8 Page ID
                                     #:43032



 1     were informed that all of the children at the Convention Center were transferred directly
 2     from Customs and Border Protection (“CBP”) custody and had not previously been
 3     placed in a licensed ORR facility.
 4     8.   Children are grouped into “pods” of 50 children each, and move around the facility
 5     in single-file lines with their pod and assigned staff members. During the day, the
 6     staffing ratio is approximately one staff member to every 25 children.
 7     9.   All of the children placed at the Convention Center sleep in one large hall, with
 8     thousands of cots spread out in an immense grid. We were told that the cots are spaced
 9     out according to Centers for Disease Control and Prevention (“CDC”) guidelines.
10     Children have no privacy in the sleeping area. The lights in the sleeping hall are
11     dimmed at night, but they are not turned off. Children are given black duffel bags to
12     store their personal belongings under their assigned cots.
13     10. Within the sleeping hall, a small number of tables had been set up for crafts and for
14     children to make phone calls. There were also a few large emergency tents set up in the
15     hall to quarantine children awaiting COVID-19 test results.
16     11. The eating area is separate from the large sleeping hall, and pods of children are
17     cycled through the eating area for each meal. We observed parts of the lunch and dinner
18     meal times in between interviews.
19     12. We also toured the loading dock of the Convention Center, which is used for
20     accepting new transfers of children as well as access to showers and bathrooms. We
21     observed mobile shower trailers and bathrooms lined up on the loading dock, as well as
22     lines of children waiting to use them.
23     13. The limited recreation area consists of a few basketball hoops, a small soccer
24     “field” that had been marked out in tape on the carpet, and a few tables for children to
25     watch movies. Other than going outside to shower, children are not allowed to go
26     outside at any time. We were informed that this rule was due to staffing limitations and
27     security concerns.
28

                                       Declaration of Melissa Adamson

                                                     2
     Case 2:85-cv-04544-DMG-AGR Document 1109-2 Filed 04/09/21 Page 4 of 8 Page ID
                                     #:43033



 1     14. Children are provided with limited educational instruction. We were told that
 2     volunteer teachers from the Dallas Independent School District are providing some
 3     English language classes to children during the week.
 4     15. Throughout the tour, I observed that staff members were wearing masks. Children
 5     were also wearing masks, and only took them off when at their table in the eating area. I
 6     observed several hand sanitizer stations located throughout the sleeping and eating
 7     areas.
 8     16. After the tour, we interviewed multiple class members, all of whom had been held
 9     at the Convention Center for over a week. The children that I interviewed had been
10     placed at the Convention Center for between 8 to 12 days. All of the boys spoke
11     Spanish, with the exception of one child, who spoke Akateko and very limited Spanish.
12     17. The children that I interviewed had spent between 8 to 12 days in Customs and
13     Border Protection (“CBP”) custody before they were transferred to the Convention
14     Center. Though not all of the children could identify the name of the facility where they
15     were held, their physical description of the facility matched descriptions of the Donna
16     Central Processing Center. Children reported that they were held with many other
17     children in crowded plastic “cells” within a large white tent, slept on thin mattresses on
18     the floor, often felt hungry due to inadequate food, and had limited access to showers.
19     18. None of the children that I interviewed had met with a case manager regarding the
20     sponsor process, even though all of them identified a close family member that was
21     available to be their sponsor. Some children shared that their sponsors had received one
22     phone call from a CBP official, but had not received any other information about filling
23     out paperwork or what information they needed to submit for the child’s release. Other
24     children shared that their sponsors had not been contacted at all. In general, the children
25     that I interviewed did not have an understanding of the sponsor process and and did not
26     know when or if they would be released.
27     19. Each of the children that I interviewed had been able to make one phone call
28     during the 8 to 12 days that they had been at the Convention Center. They each reported

                                       Declaration of Melissa Adamson

                                                     3
     Case 2:85-cv-04544-DMG-AGR Document 1109-2 Filed 04/09/21 Page 5 of 8 Page ID
                                     #:43034



 1     that they were only allowed to use the phone for ten minutes, and that they wished they
 2     had more time to call their family and let them know that they were safe.
 3     20. Each of the children that I interviewed said that they received about 20-30 minutes
 4     of educational instruction each day during the week (Monday-Friday). The children
 5     shared that these classes focused on basic English words and phrases.
 6     21. All of the children that I interviewed reported that they spent the majority of their
 7     day sitting on or near their cots. This is also consistent with my observations throughout
 8     the day. The children I interviewed reported that they had only been able to play
 9     basketball or soccer once or twice during their 8 to 12 days at the Convention Center,
10     and that they wished they could have more time to play or go outside. All of the
11     children that I interviewed reported that they had not been outside – other than to
12     shower – for the duration of their time at the Convention Center.
13     22. None of the children that I interviewed had previously spoken with legal counsel or
14     received a list of free legal services providers.
15     23. Children expressed feeling sad because they did not know when they would be
16     able to leave the Convention Center. None of the children that I interviewed had
17     previously spoken with a counselor or knew if a counselor was available if they wished
18     to speak with someone.
19     24. In general, children shared that the staff and volunteers at the Convention Center
20     were much nicer than the officials at their prior CBP placement. Children expressed
21     gratitude for the care and services provided by the Convention Center staff and
22     volunteers.
23
24    Midland EIS
25     25.   The Flores monitoring visit at the Midland Emergency Intake Site (“Midland”)
26     was conducted by myself and my colleague Carlos Holguín. We were joined by one
27     Spanish-language translator.
28

                                        Declaration of Melissa Adamson

                                                      4
     Case 2:85-cv-04544-DMG-AGR Document 1109-2 Filed 04/09/21 Page 6 of 8 Page ID
                                     #:43035



 1     26. On the morning that we arrived, we met with our point of contact. Before entering
 2     the facility, we received rapid COVID-19 tests.
 3     27. Our point of contact led us on a tour of the Midland site. During the tour, we were
 4     taken throughout the campus, which included a large white tent, numerous pairs of
 5     metal trailers, and buildings for logistics and medical services personnel. We were
 6     informed that certain services, previously provided by the American Red Cross and
 7     Federal Emergency Management Agency (“FEMA”), had recently been shifted to a
 8     contract with Southwest Key, and that Midland may in the process of transitioning from
 9     an EIS to an influx site. Southwest Key started their contract at Midland on or about
10     March 27.
11     28. During our visit, there were approximately 590 children placed at Midland. All of
12     the children were boys and between the ages of 14 and 17 years old. The site has a
13     maximum capacity of approximately 607 children. We were informed that more than
14     half of the children at Midland have either Category 1 sponsors (parent or legal
15     guardian) or Category 2 sponsors (immediate relative).
16     29. Children are cohorted into groups of ten when they arrive at the facility, are housed
17     with their cohort group, and move around the facility with that group. The staffing ratio
18     is approximately one staff member to every 12 children.
19     30. Children at Midland are housed in metal trailers, which are internally subdivided
20     into five individual rooms and bathrooms with showers. The trailers are set up in pairs,
21     with the ten rooms facing into an wooden deck area that is covered by a metal awning.
22     Each child has their own room with a bed, television, and either their own bathroom or
23     a shared bathroom with another child. When not in their individual rooms, children may
24     spend time outside in the covered wooden deck area with the other children in their
25     cohort group. Staff deliver food to the individual trailers, there is no communal eating
26     area.
27     31. During the tour, we also visited a large white tent that is used for activities. We
28     observed long rows of folding tables and chairs with several dozen children coloring or

                                       Declaration of Melissa Adamson

                                                     5
     Case 2:85-cv-04544-DMG-AGR Document 1109-2 Filed 04/09/21 Page 7 of 8 Page ID
                                     #:43036



 1     completing worksheets. In addition, we observed two paved areas that were being used
 2     as soccer fields or additional outdoor space.
 3     32. Throughout the tour, I observed that staff members and children were wearing
 4     masks.
 5     33. After the tour, Mr. Holguín and I interviewed multiple class members, all of whom
 6     had been held at Midland for 15 days.
 7     34. All of the children that I interviewed had spent 10 days in Customs and Border
 8     Protection (“CBP”) custody before they were transferred to Midland. Again, though not
 9     all of the children could identify the name of the facility where they were held, their
10     physical description of the facility matched descriptions of the Donna Central
11     Processing Center. Children reported that they were held with many other children in
12     crowded plastic “cells” within a large white tent, slept on thin mattresses on the floor,
13     often felt hungry due to inadequate food, had limited access to showers, rarely left the
14     cells, and often felt cold.
15     35. The majority of the children that I interviewed had not met with a case manager
16     regarding the sponsorship process, even though all of them identified a close family
17     member that was available to be their sponsor. One boy thought that he might have met
18     with a social worker the day before our interview, but he wasn’t entirely sure of the
19     staff person’s role.
20     36. Many children shared that their sponsors had not received any phone calls
21     regarding the sponsor process and did not know what paperwork or other information
22     they needed to submit. In general, the children that I interviewed did not have an
23     understanding of the sponsorship process and and did not know when or if they would
24     be released.
25     37. Most of the children that I interviewed reported being able to make one or two
26     phone calls of ten minutes each during the 15 days that they had been at Midland. One
27     child, also placed at Midland for 15 days, had not been able to make any phone calls at
28     all.

                                       Declaration of Melissa Adamson

                                                     6
     Case 2:85-cv-04544-DMG-AGR Document 1109-2 Filed 04/09/21 Page 8 of 8 Page ID
                                     #:43037



 1     38. The children that I interviewed reported that they only began receiving some
 2     educational instruction on either the day of our site visit or the day prior to our site visit.
 3     Children stated that they received some English-Spanish worksheets with some words
 4     and phrases.
 5     39. Many of the children that I interviewed reported spending much of their time
 6     watching television. Children reported inconsistent access to recreation. Some children
 7     said that they had been able to play soccer for 30 minutes each day or every other day,
 8     while others reported getting less time. Children reported that they were occasionally
 9     allowed to go to the big white tent to draw or make crafts, but other times they had to
10     stay in their rooms or on the trailer decks. Many children expressed that they wished
11     they could have more time to play and that there wasn’t much to do.
12     40. None of the children that I interviewed had previously spoken with legal counsel or
13     received a list of free legal services providers.
14     41. None of the children that I interviewed had previously spoken with a counselor or
15     knew if a counselor was available if they wished to speak with someone.
16
17 I declare under penalty of perjury that the foregoing is true and correct. Executed on
18 April 9, 2021 in San Mateo, California.
19
20                                                     _____________________________________

21                                                     Melissa Adamson
22
23
24
25
26
27
28

                                         Declaration of Melissa Adamson

                                                       7
